        Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 1 of 22 Page ID #:1




 1   GAUNTLETT & ASSOCIATES
     David A. Gauntlett (SBN 96399)
 2   info@gauntlettlaw.com
     James A. Lowe (SBN 214383)
 3   jal@gauntlettlaw.com
     18400 Von Karman, Suite 300
 4   Irvine, California 92612
     Telephone: (949) 553-1010
 5   Facsimile: (949) 553-2050
 6   Attorneys for Plaintiff
     MY CHOICE SOFTWARE and
 7   NATHAN DAVID MUMME
 8
                                     UNITED STATES DISTRICT COURT
 9
                                   CENTRAL DISTRICT OF CALIFORNIA
10
                                                SOUTHERN DIVISION
11
12
     MY CHOICE SOFTWARE, LLC, a                        ) Case No.: 19-2695
13   California limited liability company, and         )
     NATHAN DAVID MUMME, an                            )
14   individual,                                       )
                                                       ) COMPLAINT FOR:
15                                                     ) (1) DECLARATORY JUDGMENT
                                  Plaintiffs,          ) (2) BREACH OF CONTRACT
16                                                     ) (3) EQUITABLE CONTRIBUTION
              vs.                                      )
17                                                     )       OR EQUITABLE
     TRAVELERS CASUALTY                                )       SUBROGATION
18   INSURANCE COMPANY OF                              )  (4)  BREACH OF THE COVENANT
     AMERICA,                                          )       OF GOOD FAITH AND FAIR
19   a Connecticut corporation,                        )       DEALING
                                                       )
20                                Defendant.           )
                                                       ) JURY TRIAL DEMANDED
21                                                     )
22
23
24
25
26
27
28
     243282_4--4/9/2019 1:25 PM                                                  Complaint
        Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 2 of 22 Page ID #:2



1             In this insurance coverage case, Plaintiffs My Choice Software, LLC and
2    Nathan David Mumme (collectively hereinafter “Plaintiffs”) sue their general liability
3    insurer, Defendant Travelers Casualty Insurance Company of America (hereafter
4    “Travelers”), for a declaratory judgment that Travelers had a duty to defend My
5    Choice in the underlying litigation styled as Trusted Tech Team, Inc. et al. v. My
6    Choice Software, LLC et al., Case No. 30-2017-00916709-CU-BT-CJC, in the
7    Superior Court of the State of California for the County of Orange (the “Trusted Tech
8    Action”); that Travelers breached its contractual obligation to fully and properly
9    defend My Choice and to promptly reimburse defense expenses for the Trusted Tech
10   Action; that Travelers must promptly reimburse My Choice for defense expenses it
11   incurred in that action, plus prejudgment interest at the applicable legal rate from the
12   date of each defense invoice; and that Travelers must promptly reimburse My Choice,
13   as assignee of Continental Casualty Co.’s (“Continental”) equitable claims, for the
14   defense expenses that Continental paid.
15            Additionally, My Choice seeks damages from Travelers for breach of its duty of
16   good faith and fair dealing in connection with its failure to defend My Choice in the
17   Trusted Tech Action
18                                           THE PARTIES
19            1.        Plaintiff My Choice Software, LLC (“My Choice”) is a California limited
20   liability company with its principal place of business in Orange County, California.
21            2.        Plaintiff Nathan David Mumme (“Mumme”) is a member, manager, and
22   Chief Executive Officer of My Choice Software, LLC and resides in Orange County,
23   California.
24            3.        On information and belief, Defendant Travelers Casualty Insurance
25   Company of America is a Connecticut corporation with its principal place of business
26   in Hartford, Connecticut.
27            4.        On information and belief, Travelers transacts business nationwide,
28   including in the state of California and in the Central District of California.

     243282_44-4/9/2019 1:25 PM                     1
        Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 3 of 22 Page ID #:3



1                                            JURISDICTION
2             5.        This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 and
3    for breach of contract.
4             6.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332
5    in that complete diversity of citizenship exists between the parties. My Choice has a
6    principal place of business in Orange County, California and the only member of the
7    limited liability company, Nathan David Mumme, is a resident of Orange County,
8    California; therefore, both Plaintiffs are citizens of California. Travelers is a
9    Connecticut corporation and has its principal place of business in Hartford,
10   Connecticut; therefore, Travelers is a citizen of Connecticut. The parties have diverse
11   citizenship.
12            7.        The amount in controversy exceeds the sum or value of $75,000,
13   including defense expenses sought in this suit, exclusive of interests and costs. In
14   addition to other and further relief, declaratory relief is sought in this suit.
15                                  VENUE AND CHOICE OF LAW
16            8.        Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391 because a substantial part of the
18   events or omissions giving rise to the claim alleged herein occurred in this District.
19            9.        This Complaint concerns a contract for liability insurance issued by
20   Travelers, which contract was sold and delivered in the Central District of California.
21            10.       On information and belief, Travelers is an insurance company licensed to
22   sell and actively selling insurance policies in California, including within the Central
23   District of California.
24            11.       Travelers sold the insurance policy at issue in this case to Plaintiff My
25   Choice, which resides and operates in the Central District of California where the
26   policy was delivered.
27            12.       The territory of coverage of the Travelers policy at issue covered
28   Plaintiffs’ business operations in the Central District of California, as well as

     243282_44-4/9/2019 1:25 PM                      2
        Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 4 of 22 Page ID #:4



1    throughout the United States.
2             13.       The underlying action for which My Choice seeks defense, the Trusted
3    Tech Action, was filed and litigated in the Central District of California.
4             14.       The alleged wrongful conduct described in the pleadings of the Trusted
5    Tech Action and potentially covered by the Travelers’ policy purportedly occurred
6    within the Central District of California.
7             15.       The performance required under the Travelers policy at issue, including,
8    without limitation, the defense of the Trusted Tech Action, the payment of attorneys’
9    defense fees, and the settlement of the Trusted Tech claim, occurred within the
10   Central District of California, as Travelers owed a duty of defense to its insureds in
11   the Central District of California.
12                                     THE TRAVELERS POLICIES
13            16.       Travelers issued to My Choice primary commercial general liability
14   policies (№s. 680-1G470639-15-42 and 680-1G470639-16-42) with policy period
15   from July 20, 2015 through July 20, 2017, using essentially the same policy forms (the
16   “Policy”). A copy of the 2015 to 2016 general liability Policy is attached as Exhibit
17   “1.”
18            17.       Travelers’ “Technology Office Pac” Policy provides coverage for
19   “‘personal and advertising injury’ caused by an offense arising out of [the insured’s]
20   business but only if the offense was committed in the ‘coverage territory’ during the
21   policy period.” [Ex. 1 (Policy) § I.B.1.b].
22            18.       The pertinent Insuring Agreement from the Policy’s main “Technology
23   Office Pac” Coverage Form No. CG 00 01 10 01 is as follows:
24                      a.        We will pay those sums that the insured becomes
25                      legally obligated to pay as damages because of “personal
26                      and advertising injury” to which this insurance applies. We
27                      will have the right and duty to defend the insured against
28                      any “suit” seeking those damages.

     243282_44-4/9/2019 1:25 PM                       3
        Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 5 of 22 Page ID #:5



1             [Ex. 1 (Policy) § I.B.1.a].
2             19.       The pertinent provision on “Who Is An Insured” with regard to an
3    insured who is an LLC provides:
4                       If you are designated in the Declarations as … [a] limited
5                       liability company, you are an insured. Your members are
6                       also insureds, but only with respect to the conduct of your
7                       business. Your managers are insureds, but only with respect
8                       to their duties as your managers.
9             [Ex. 1 (Policy) § II.1.c].
10            20.       The original version of the “Infringement of Copyright, Patent,
11   Trademark Or Trade Secret” exclusion in the Policy coverage form provides:
12                      This insurance does not apply to … “[p]ersonal and
13                      advertising injury” arising out of the infringement of
14                      copyright,   patent,   trademark,   trade     secret   or   other
15                      intellectual property rights.
16

17                      However, this exclusion does not apply to infringement, in
18                      your “advertisement”, of copyright, trade dress or slogan.
19            [Ex. 1 (Policy) § I.B.2.i].
20            21.       The above exclusion was replaced in the Policy’s “Amendment of
21   Coverage B – Personal and Advertising Injury Liability – Technology”
22   (“Amendment”), Coverage Form No. CG D4 36 01 15, to be an “Intellectual
23   Property” exclusion that excluded:
24                      “Personal injury” or “advertising injury” arising out of any
25                      actual or alleged infringement or violation of any of the
26                      following rights or laws or any other “personal injury” or
27                      “advertising injury” alleged in any claim or “suit” that also
28                      alleges any such infringement or violation:

     243282_44-4/9/2019 1:25 PM                         4
        Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 6 of 22 Page ID #:6



1                       (1) Copyright;
2                       (2) Patent;
3                       (3) Trade dress;
4                       (4) Trade name;
5                       (5) Trademark;
6                       (6) Trade secret; or
7                       (7) Other intellectual property rights or laws.
8

9                       This exclusion does not apply to:
10                      (1) “Advertising injury” arising out of any actual or alleged
11                           infringement or violation of another’s copyright, “title”
12                           or “slogan” in your “advertisement”; or
13                      (2) Any other “personal injury” or “advertising injury”
14                           alleged in any claim or “suit” that also alleges any such
15                           infringement or violation of another’s copyright, “title”
16                           or “slogan” in your “advertisement”.
17            [Ex. 1 (Policy - Amendment) § E.6].
18            22.       Pertinent definitions from the Policy’s original coverage form include:
19                      14.“Personal and advertising injury” means injury… arising
20                           out of one or more of the following offenses:
21                      …
22                      c. Oral or written publication, in any manner, of material
23                           that slanders or libels a person or organization or
24                           disparages a person’s or organization’s goods, products
25                           or services[.]
26                                                   ***
27                      18.“Suit” means a civil proceeding in which damages
28                           because of … “personal and advertising injury” to which

     243282_44-4/9/2019 1:25 PM                        5
        Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 7 of 22 Page ID #:7



1                            this insurance applies are alleged.
2             [Ex. 1 (Policy) §§ V.14, 18].
3             23.       The “personal and advertising injury” definition was replaced in the
4    Amendment:
5                       The following replaces the definition of “personal and
6                       advertising injury” in the DEFINITIONS Section:
7                       “Personal and advertising injury” means “personal injury” or
8                       “advertising injury”.
9             [Ex. 1 (Policy - Amendment) § A].
10            24.       The Amendment’s provisions further include additional definitions:
11                      “Advertising injury”:
12                      a. Means injury, other than “personal injury”, caused by
13                           one or more of the following offenses:
14                      (1) Oral or written publication, including publication by
15                           electronic means, of material in your “advertisement”
16                           that slanders or libels a person or organization or
17                           disparages a person’s or organization’s goods, products
18                           or services, provided that the claim is made or the “suit is
19                           brought by a person or organization that claims to have
20                           been slandered or libeled, or that claims to have had its
21                           goods, products or services disparaged;
22                      (2) Oral or written publication, including publication by
23                           electronic means, of material in your “advertisement”
24                           that:
25                      …
26                      (b) Unreasonably places a person in a false light[.]
27                                                    ***
28                      “Personal injury”:

     243282_44-4/9/2019 1:25 PM                         6
        Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 8 of 22 Page ID #:8



1                       a. Means injury, other than “advertising injury”, caused by
2                            one or more of the following offenses:
3                       …
4                       (4) Oral or written publication, including publication by
5                            electronic means, of material that slanders or libels a
6                            person or organization or disparages a person’s or
7                            organization’s goods, products or services, provided that
8                            the claim is made or the “suit” is brought by a person or
9                            organization that claims to have been slandered or
10                           libeled, or that claims to have had its goods, products or
11                           services disparaged; or
12                      (5) Oral or written publication, including publication by
13                           electronic means, of material that:
14                      …
15                      (b) Unreasonably places a person in a false light.
16            [Ex. 1 (Policy - Amendment) § H].
17            25.       Where coverage is available, Travelers’ “Other Insurance” provisions
18   provide that it is a primary policy:
19                      This insurance is primary except when b. below applies. If
20                      this insurance is primary, our obligations are not affected
21                      unless any of the other insurance is also primary. Then, we
22                      will share with all that other insurance by the method
23                      described in c. below.
24            [Ex. 1 (Policy) § IV.4.a].
25                           THE UNDERLYING TRUSTED TECH ACTION
26            26.       On June 9, 2017, Trusted Tech Team, Inc., Julian Kamal Hamood, and
27   Nicholas Patterson Masters filed a Cross-Complaint against My Choice Software,
28   LLC and Nathan David Mumme in the Superior Court of the State of California for

     243282_44-4/9/2019 1:25 PM                         7
        Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 9 of 22 Page ID #:9



1    the County of Orange, Case No. 30-2017-00916709-CU-BT-CJC (the “Trusted Tech
2    Action”). A copy of the Cross-Complaint is attached as Exhibit “2.”
3             27.       Pertinent allegations from the Cross-Complaint include:
4                       27. Mumme and My Choice have also attempted to directly
5                       interfere with Trusted Tech Team’s business relationships
6                       by sending disparaging and libelous communications to
7                       Trusted Tech Team’s vendors and/or business partners. The
8                       disparaging communications to Trusted Tech Team’s
9                       partners allege that Hamood and Trusted Tech Team have
10                      engaged in software piracy and the unauthorized sale or
11                      resale    of   black   market   or   gray   market   software
12                      authentication keys.
13                      28. Because of the ephemeral nature of software
14                      authentication keys, software key vendors, sellers, and
15                      resellers must carefully guard their reputation. False
16                      accusations of illicit activity with respect to software keys
17                      can permanently damage the reputation of a participant in
18                      the marketplace, and can result in the severing of business
19                      relationships and blackballing by other market participants.
20                      29. On information and belief, Mumme and My Choice sent
21                      false and disparaging email and telephone communications
22                      to Trusted Tech Team’s partners, including S-Tech IT
23                      Security Solutions, Inc. (“S-Tech”), Tech Data Corporation
24                      (“Tech Data”), and JSG Holdings, Inc (“JSG”). These
25                      business are well-known software distributors whose
26                      cooperation is important to the success of Trusted Tech
27                      Team. Mumme and My Choice targeted these companies in
28                      particular because they knew that Trusted Tech Team had

     243282_44-4/9/2019 1:25 PM                         8
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 10 of 22 Page ID #:10



1                       engaged in business dealings with those companies; Mumme
2                       and My Choice intended by the communications to damage
3                       the future business relationship Trusted Tech Team had with
4                       its distributors, to the detriment of Trusted Tech Team.
5                       30. Mumme’s false and disparaging communications
6                       included an email to S-Tech in which Mumme stated that
7                       Trusted Tech Team employee Nick Masters had been fired
8                       from My Choice [sic] for stealing inventory. Mumme made
9                       similar false and unfounded allegations in communications
10                      with JSG; specifically, Mumme told JSG that Masters and
11                      Hamood had stolen over $100,000 in inventory from him.
12                      Both of these allegations are false, and were known to be
13                      false by Mumme when he made them. Moreover, because all
14                      parties involved knew that Hamood and Masters were then
15                      working for Trusted Tech Team, Mumme knew or intended
16                      that the allegations of bad actions against Hamood and
17                      Masters would be imputed to Trusted Tech Team.
18                      31. Following Mumme’s false statements to Trusted Tech
19                      Team’s vendors, Trusted Tech Team experienced adverse
20                      reactions from the vendors, including unfavorable changes
21                      in billing terms, and reluctant or refusal to enter into
22                      business transactions with Trusted Tech Team on the part of
23                      the vendors. Trusted Tech Team has since had to secure
24                      alternate vendors due to the interference by Mumme and My
25                      Choice.
26                      …
27                      48. Cross-Complainant Trusted Tech Team and third parties
28                      S0tech IT Security Solutions, Inc., Tech Data Corporation,

     243282_44-4/9/2019 1:25 PM                       9
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 11 of 22 Page ID #:11



1                       and JSG Holdings, Inc. were in ongoing economic
2                       relationships that probably would have resulted in an
3                       economic benefit to Trusted Tech Team.
4                       49. Cross-Defendants were aware of the relationship
5                       between Trusted Tech Team and S-Tech IT Security
6                       Solutions, Inc., Tech Data Corporation, and JSG Holdings,
7                       Inc.
8                       50. Cross-Defendants engaged in wrongful conduct with
9                       respect to this relationship in that Cross-Defendants sent
10                      emails or made verbal statements to S-Tech IT Security
11                      Solutions, Inc., Tech Data Corporation, and JSG Holdings,
12                      Inc. containing untrue allegations regarding Trusted Tech
13                      Team’s business activities, and disparaging Trusted Tech
14                      Team and its employees Julian Hamood and Nick Masters.
15                      …
16                      52. As a result of Cross-Defendants’ conduct, the
17                      relationship between Trusted Tech Team and S-Tech IT
18                      Security Solutions, Inc., Tech Data Corporation, and JSG
19                      Holdings, Inc. was disrupted, which disruption caused harm
20                      to the business of Trusted Tech Team.
21                      …
22                      56. Cross-Defendants have made false statements that did or
23                      would be understood to have disparaged the quality of
24                      Trusted Tech Team’s business services and the character of
25                      Trusted Tech Team’s employees, as described above. The
26                      disparaging statements were made to a person other than an
27                      officer or employee of Trusted Tech Team.
28                      57. Cross-Defendants knew that the statements were untrue

     243282_44-4/9/2019 1:25 PM                     10
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 12 of 22 Page ID #:12



1                       at the time they were made, and knew or should have
2                       recognized that others would act in reliance on the false
3                       statements, causing Trusted Tech Team financial loss.
4                       58. Cross-Complainant Trusted Tech Team did in fact suffer
5                       direct financial harm caused by Cross-Defendants’ false
6                       statements because others acted in reliance on the false
7                       statements, and stopped doing business with Trusted Tech
8                       Team or withdrew a portion of their business from Trusted
9                       Tech Team.
10                      …
11                      92. Cross-Defendant Mumme, for himself or on behalf of
12                      My Choice, made false and defamatory statements about
13                      Trusted Tech Team and its employees Masters and Hamood
14                      to third parties, including but not limited to S-Tech IT
15                      Security Solutions, Inc., Tech Data Corporation, and JSG
16                      Holdings, Inc. The statements falsely implied or stated that
17                      Hamood and Masters had stolen or misappropriated property
18                      belonging to My Choice Software.
19                      93. Because the statements stated or implied that Cross-
20                      Complainants Hamood and Masters had committed crimes,
21                      the statements constituted defamation per se. The persons to
22                      whom the statements were made reasonably understood that
23                      the statements were about Hamood and Masters, and were
24                      meant to impugn their character.
25                      …
26                      WHEREFORE, Cross-Complainants pray for judgment
27                      against defendants, and each of them, as follows:
28                      1. For compensatory and punitive damages for Cross-

     243282_44-4/9/2019 1:25 PM                      11
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 13 of 22 Page ID #:13



1                            Defendants’ intentional interference, in an amount to be
2                            determined at trial;
3                       2. For compensatory and punitive damages for Cross-
4                            Defendants’ trade libel;
5                       …
6                       5. For exemplary and punitive damages, disgorgement of
7                       profits, and for injunctive relief from Cross-Defendants’ acts
8                       of unfair competition;
9                       6. For disgorgement of profits acquired by Cross-
10                      Defendants’ by virtue of their acts of unfair competition;
11                      …
12                      12. For attorney fees and costs according to proof as alleged
13                      in the causes of action provided herein;
14                      13. For prejudgment interest [on] all amounts claimed; and
15                      14. For such other and further relief as the Court deems just
16                      and proper.
17                         TRAVELERS ADMISSION OF DUTY TO DEFEND
18            28.       After the Trusted Tech Action was filed in the Superior Court, My Choice
19   and Mumme gave timely notice of the suit to Travelers.
20            29.       On March 27, 2018, Travelers agreed “to participate in My Choice’s
21   defense against the cross-complaint asserted by Trusted Tech Team, Inc., Julian
22   Kamal Hamood, and Nicholas Patterson Masters.” Attached as Exhibit “3” is a copy
23   of the March 27, 2018 Reservation of Rights Letter.
24            30.       In the reservation of rights letter, Travelers acknowledged that “[t]he
25   allegations in the Cross-Complaint include allegations that could constitute
26   disparagement or trade libel” and “[a]ccordingly, Travelers will participate in the
27   defense of the Cross-Complaint.” [Ex. 3 p. 9].
28            31.       Travelers further advised that given its reservation of rights, “My Choice

     243282_44-4/9/2019 1:25 PM                         12
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 14 of 22 Page ID #:14



1    is entitled to select defense counsel pursuant to California Civil Code §2860 rather
2    than having counsel appointed by Travelers.” [Id. p. 11].
3             32.       Travelers quotes the language of the amended Intellectual Property
4    Exclusion in its recitation of potential exclusions in its reservation of rights letter. It
5    recognized that My Choice had filed suit against the Trusted Tech claimants,
6    including allegations that Trusted Tech claimants “stole sensitive client information
7    from My Choice, including client information, marketing materials, product key
8    codes, and other proprietary information.” [Id. p. 10].
9             33.       Despite the allegations, Travelers did not assert that the Intellectual
10   Property Exclusion barred coverage for the insured or eliminated Travelers’ duty to
11   defend it in the Trusted Tech Action.
12            34.       Travelers agreed to pay defense expenses in the Trusted Tech Action.
13                                TRAVELERS’ IMPROPER WITHDRAWAL
14            35.       On May 31, 2018, Travelers withdrew its participation in the defense of
15   the Trusted Tech Action asserting, for the first time, that because My Choice Software,
16   LLC filed a First Amended Complaint on April 20, 2018 alleging misappropriation of
17   trade secrets against the defendants, the amended Intellectual Property Exclusion was
18   triggered. Attached as Exhibit “4” is a copy of Travelers’ May 31, 2018 letter.
19            36.       Travelers’ May 31, 2018 letter said that “the allegations of the First
20   Amended Complaint trigger the intellectual property exclusion in the Travelers policy,
21   and Travelers is accordingly withdrawing from the defense of the Cross-Complaint
22   against My Choice.” [Ex. 4 p. 1].
23            37.       Travelers quoted its amended Intellectual Property Exclusion and
24   provided a three-line explanation of the application of facts in the case to its
25   exclusion. “My Choice’s First Amended Complaint filed on April 20, 2018 alleges
26   misappropriation of trade secrets against all defendants. The addition of that claim to
27   the suit triggers the exclusion[.]” [Id. p. 2].
28            38.       Travelers’ withdrew its defense based only on a claim that was not made

     243282_44-4/9/2019 1:25 PM                     13
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 15 of 22 Page ID #:15



1    against any insured and which Travelers did not have to defend.
2             39.       After Travelers withdrew its defense, the insured sent a letter to Travelers
3    on June 15, 2018, requesting a reconsideration of Travelers’ withdrawal on the basis
4    that Travelers’ contention is inconsistent with a fair reading of the amended
5    Intellectual Property Exclusion. Attached as Exhibit “5” is a copy of the June 15,
6    2018 letter.
7             40.       Travelers reiterated its rejection for reconsideration in its October 19,
8    2018 letter, claiming that “[t]he policy language is clear, and does not require that the
9    intellectual property allegations be made against the insured.” Attached as Exhibit
10   “6” is a copy of the October 19, 2018 letter.
11                                        “OTHER INSURANCE”
12            41.       On August 3, 2018, Continental Casualty Co. agreed to defend the
13   Trusted Tech Action under its Technology Errors & Omissions Policy No. B
14   6012141650. Attached as Exhibit “7” is a copy of Continental’s “Other Insurance
15   Endorsement.”
16            42.       The “Other Insurance Endorsement” provides:
17                      1. If there is other insurance covering the same “damages”
18                      or “defense costs,” we will pay only for the amount of
19                      covered “damages” or “defense costs” in excess of the
20                      amount due from that other insurance, whether you can
21                      collect on it or not. But we will not pay more than the
22                      applicable Limit of Insurance.
23                      2. When this insurance is excess, we will have no duty under
24                      this Coverage Form to defend any “claim” that any other
25                      insurer has a duty to defend. If no other insurer defends, we
26                      will undertake to do so; but we will be entitled to the
27                      insured’s rights against all those other insurers.
28            [Ex. 7 (Other Insurance Endorsement) § IV.8.1-2].

     243282_44-4/9/2019 1:25 PM                        14
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 16 of 22 Page ID #:16



1                                 SETTLEMENT AND ASSIGNMENT
2             43.       On January 7, 2019, a mediation was held between the parties in the
3    Trusted Tech Action. Notice of this mediation was given to Plaintiffs’ relevant
4    insurers, including Travelers.
5             44.       In attendance at the mediation were My Choice’s defending insurers with
6    the sole exception of Travelers.
7             45.       During the mediation, the Trusted Tech Action was settled.
8             46.       Thereafter, My Choice sought defense payments, including for those
9    incurred “conducted against liability,” from a defending insurer, Continental Casualty
10   Company (“Continental”).
11            47.       In a resolution to the issue as between Continental and Plaintiff,
12   Continental paid a portion of the defense expenses conducted against liability and
13   assigned to Plaintiffs all of Continental’s recovery rights as to any amounts paid under
14   the Continental Policy for the Trusted Tech Action.
15                                               COUNT I
16                           DECLARATORY RELIEF – DUTY TO DEFEND
17            48.       Plaintiffs incorporate the allegations in the above paragraphs of this
18   Complaint as though alleged herein.
19            49.       Plaintiffs have fully performed all of the obligations and conditions to be
20   performed by them under the Policy and/or have been excused from performing the
21   same as a result of Travelers’ breach of its duty to defend.
22            50.       Plaintiffs have paid premiums owed under the Policies each month the
23   Policies have been in force.
24            51.       By issuing and delivering the Policy and taking payments from Plaintiffs,
25   Travelers agreed to provide a defense for a suit alleging, among other things, a claim
26   for a personal injury or advertising injury, such as slander, libel, disparagement or
27   defamation. Travelers agreed to pay for Plaintiffs’ defense expenses in such suits.
28            52.       Travelers’ Policy potentially covers the allegations against My Choice

     243282_44-4/9/2019 1:25 PM                      15
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 17 of 22 Page ID #:17



1    and Mumme in the Trusted Tech Action.
2             53.       No exclusions would bar Travelers from defending the Plaintiff in the
3    Trusted Tech Action.
4             54.       Travelers is obligated under the Policy to defend the Plaintiffs by paying
5    attorneys’ fees and costs that Plaintiffs incurred in the defense of the Trusted Tech
6    Action.
7             55.       Travelers has wrongfully failed to fully and properly defend Plaintiffs in
8    the Trusted Tech Action under its Policy. It has wrongfully failed to promptly
9    reimburse Plaintiffs for defense expenses.
10            56.       An actual bona fide controversy exists between Plaintiffs, on the one
11   hand, and Travelers, on the other hand, that requires judicial declaration by this Court
12   of the parties’ rights and duties. Namely, the parties disagree about whether Travelers
13   had a duty to defend Plaintiffs in the Trusted Tech Action and to pay all of the
14   reasonable attorneys’ fees and costs Plaintiffs incurred in defending the lawsuit.
15                                               COUNT II
16                                     BREACH OF CONTRACT
17            57.       Plaintiffs incorporate the allegations in the above paragraphs of this
18   Complaint as though alleged herein.
19            58.       Plaintiffs entered into a valid contract with Travelers, the terms of which
20   are memorialized in the Policy.
21            59.       Plaintiffs have fully performed all of the obligations and conditions to be
22   performed by them under the Policy and/or have been excused from performing the
23   same as a result of Travelers’ breach of its duty to defend.
24            60.       By selling the Policy, Travelers agreed to provide a defense for a suit
25   alleging, among other things, a claim for a personal and advertising injury, such as
26   slander, libel, disparagement or defamation. Travelers agreed to pay for Plaintiffs’
27   defense expenses in such suits.
28            61.       The Trusted Tech Action Cross-Complaint alleges facts implicating the

     243282_44-4/9/2019 1:25 PM                      16
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 18 of 22 Page ID #:18



1    “personal injury” and “advertising injury” coverage under the Policy, thereby
2    triggering Travelers’ obligation to defend Plaintiffs, as Travelers initially admitted and
3    then later denied.
4             62.       Travelers failed to provide and pay for a defense in the Trusted Tech
5    Action.
6             63.       Despite a request for reconsideration of its withdrawal, Travelers refused
7    to provide the contracted duty of defense to Plaintiffs.
8             64.       Travelers breached its duties to defend the Plaintiffs under the Policy of
9    insurance it sold to My Choice.
10            65.       As a result of the breach, Plaintiffs did not receive the benefit of the
11   Policy it contracted for as it incurred defense expenses in defending against claimant’s
12   allegations of wrongful conduct that Travelers did not pay.
13            66.       Plaintiffs suffered damages from Travelers’ breach of contract by having
14   to pay defense expenses itself.
15                                              COUNT III
16                       EQUITABLE CONTRIBUTION OR SUBROGATION
17            67.       Plaintiffs incorporate the allegations in the above paragraphs of this
18   Complaint as though alleged herein.
19            68.       Plaintiffs entered into a valid contract with Travelers, the terms of which
20   are memorialized in the Policy.
21            69.       Plaintiffs have fully performed all of the obligations and conditions to be
22   performed by them under the Policy and/or have been excused from performing the
23   same as a result of Travelers’ breach of its duty to defend.
24            70.       The Trusted Tech Action Cross-Complaint alleges facts implicating the
25   “personal injury” and “advertising injury” coverage under the Policy, thereby
26   triggering Travelers’ obligation to defend Plaintiffs, as Travelers admitted and then
27   denied.
28            71.       The Travelers Policy was the primary insurance policy with a duty to

     243282_44-4/9/2019 1:25 PM                      17
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 19 of 22 Page ID #:19



1    defend.
2             72.       Under Travelers and Continental policies’ respective “Other Insurance”
3    provisions, Continental would be either a contributing primary insurer or excess
4    insurer to Travelers policy for the Trusted Tech Action.
5             73.       Travelers failed to provide and pay for a defense in the Trusted Tech
6    Action.
7             74.       Because Travelers failed to pay defense expenses that it had a duty to
8    pay, Continental paid some of Plaintiffs’ defense expenses in the Trusted Tech Action
9    in accordance with its apparent duty to defend.
10            75.       To the extent Continental paid defense expenses in the Trusted Tech
11   Action that Travelers had a primary duty to pay, Travelers owes either contribution or
12   complete reimbursement of those expenses to Continental.
13            76.       Travelers’ failure to pay for defense expenses in accordance with its duty
14   to defend caused Continental to suffer damages.
15            77.       Continental is entitled to equitable contribution or subrogation from
16   Travelers, the provision of which is required by justice, for the defense expenses it
17   paid that Travelers had an obligation to pay as the primary insurer.
18            78.       Continental assigned to Plaintiffs all of its recovery rights as to any
19   amounts paid under the Continental Policy for the Trusted Tech Action that should
20   have been paid by Travelers.
21            79.       Plaintiffs are entitled to the equitable contribution or subrogation from
22   Travelers owed to Continental for Continental’s payments of defense expenses in the
23   Trusted Tech Action.
24                                              COUNT IV
25      BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
26            80.       Plaintiffs incorporate the allegations in the above paragraphs of this
27   Complaint as though alleged herein.
28            81.       In the withdrawal of defense, Travelers argued that “the addition of [the

     243282_44-4/9/2019 1:25 PM                      18
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 20 of 22 Page ID #:20



1    misappropriation of trade secrets] claim triggers the [amended Intellectual Property]
2    exclusion, and Travelers is withdrawing from the defense of My Choice effective with
3    the filing of [My Choice’s] First Amended Complaint.” [Ex. 4 p. 2]
4             82.       In My Choice’s response letter requesting reconsideration of Travelers’
5    improper withdrawal, My Choice explained that the amended Intellectual Property
6    exclusion cannot bar a defense because Travelers’ reading is inconsistent with a fair
7    reading of its provisions. [Ex. 5 p. 1]
8             83.       Travelers’ proposed interpretation of the amended Intellectual Property
9    exclusion was unreasonable. But even if it were reasonable, it was not the only
10   reasonable interpretation.
11            84.       Despite My Choice’s explanation of a reasonable interpretation of the
12   exclusion, Travelers rejected the request for reconsideration.
13            85.       In its rejection, Travelers reiterated its reasoning based on the same
14   interpretation it proffered in its May 31 withdrawal from defense.
15            86.       Travelers did not provide other reasoning.
16            87.       Travelers did not answer My Choice’s interpretation or other proffered
17   arguments.
18            88.       Travelers did not submit the duty of defense to an adjudication before it
19   decided on its own to withdraw and stop paying for a defense.
20            89.       Despite being invited to the mediation, along with Continental, Travelers
21   did not attend.
22            90.       Travelers’ unreasonable conduct in the withdrawal of a defense in the
23   Trusted Tech Action was a breach of its implied duty of good faith and fair dealing.
24            91.       Plaintiffs are entitled to an adjudication of liability for breach of the
25   covenant of good faith and fair dealing on the grounds that the amended Intellectual
26   Property exclusion cannot bar a defense and that Travelers’ actions in withdrawing
27   from the defense was improper and a breach of Travelers’ duty of good faith and fair
28   dealing.

     243282_44-4/9/2019 1:25 PM                      19
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 21 of 22 Page ID #:21



1                                       PRAYER FOR RELIEF
2             WHEREFORE, Plaintiffs pray for judgment against Travelers as follows:
3                  1. A judicial declaration that Travelers had a duty to defend Plaintiffs and to
4    pay their reasonable defense costs under the Policy against the claims asserted in the
5    Trusted Tech Action.
6                  2. A judgment that Travelers has breached its contractual duties;
7                  3. A determination and award of general damages consisting of all
8    reasonable defense expenses and settlement expenses incurred by My Choice and
9    Mumme in defense of the underlying Trusted Tech Action and any consequential
10   damages;
11                 4. A determination and award from Travelers consisting of all of
12   Continental’s payments under the Policy in defense of the Trusted Tech Action in
13   accordance with either the doctrine of equitable contribution or equitable subrogation;
14                 5. Award of pre-judgment interest accruing from the date of each defense
15   invoice or any settlement payment at the statutory interest rate of 10% per annum;
16                 6. Award of damages for Travelers’ breach of its duty of good faith and fair
17   dealing.
18                 7. Award of costs of suit herein;
19                 8. Attorneys’ fees incurred in this coverage case, as well as in the Trusted
20   Tech Action, as permitted by law; and
21                 9. Such other and further relief as this Court may deem just and proper.
22

23   Dated: April 9, 2019                                GAUNTLETT & ASSOCIATES
24

25                                                       By:     /s/ James A. Lowe
                                                               David A. Gauntlett
26                                                             James A. Lowe
27                                                       Attorneys for Plaintiff
                                                         MY CHOICE SOFTWARE and
28                                                       NATHAN DAVID MUMME

     243282_44-4/9/2019 1:25 PM                     20
      Case 2:19-cv-02695 Document 1 Filed 04/09/19 Page 22 of 22 Page ID #:22



1                                         JURY DEMAND
2

3             Pursuant to Fed. R. Civ. P. 38, Plaintiffs hereby request a trial by jury of issues
4    triable by a jury.
5

6    Dated: April 9, 2019                               GAUNTLETT & ASSOCIATES
7

8                                                       By:     /s/ James A. Lowe
                                                              David A. Gauntlett
9                                                             James A. Lowe
10                                                      Attorneys for Plaintiff
                                                        MY CHOICE SOFTWARE and
11                                                      NATHAN DAVID MUMME
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     243282_44-4/9/2019 1:25 PM                    21
